36 F.3d 1117
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Gregg S. JABLONSKI, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 94-3289.
United States Court of Appeals, Federal Circuit.
Sept. 22, 1994.

MSPB
AFFIRMED.
BEFORE RICH, NIES and NEWMAN, Circuit Judges.
PER CURIAM.


1
Gregg S. Jablonski appeals the decision of the Merit Systems Protection Board (Board), dismissing his appeal for lack of jurisdiction.  Jablonski v. United States Postal Serv., No. NY-0752-94-0163-I-1 (April 15, 1994).  Because Jablonski is not an "employee" within the meaning of 5 U.S.C. Sec. 7511(a)(1) (1988), we affirm.


2
Jablonski served as a mail handler in the United States Postal Service (USPS) until his removal effective January 8, 1993.  Following arbitration which denied his grievance, Jablonski filed an appeal with the MSPB.  Jablonski's appeal was dismissed for lack of jurisdiction because USPS employees are not covered by CSRA except for certain "preference eligible" veterans.  Jablonski does not dispute that he does not qualify as a "preference eligible" veteran.


3
On appeal, Jablonski attacks the merits of the arbitrator's decision.  However, the only decision before us for review is that of the MSPB holding that Jablonski had no right to appeal.  Because the Board was clearly correct in dismissing petitioner's case for lack of jurisdiction, we must affirm its decision.